Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-10 and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leobandung (US 9,997,413 B1).
Regarding independent claim 1: Leobandung teaches (e.g., Figs. 1-24) an integrated circuit structure, comprising:
a first transistor device layer (Col. 8, Lines 30-47 and Col. 11, Lines 14-30: transistor layer including substrate 34P, layer 36/42/56) including a first gate structure (Col. 12, Lines 2-10: #44/46), 
a first source or drain region (Col. 8, Lines 30-47 and Col. 12, Lines 2-10: region of first source or drain region in 34P/36) adjacent the first gate structure and comprising a first semiconductor material (first material 34P/36 of first source or drain region), and 

a second transistor device layer (Col. 13, Lines 34-44: second transistor device layer including layer 64/66) including a second gate structure (Col. 14, Lines 50-63: #74/76), and 
a second source or drain region (Col. 15, Lines 32-45: region #82/84) adjacent the second gate structure and comprising a second semiconductor material (Col. 15, Lines 32-45: second material of #82/84 of second source or drain region); 
wherein the first and second transistor device layers are arranged in a vertically stacked configuration (Col. 15, Lines 36-55: first and second transistor device layers are arranged in a vertically stacked configuration, Fig. 24), and 
the second semiconductor material of the second source or drain region extends downward to contact the contact structure on the first source or drain region (Col. 15, Lines 32-45: second material of #82/84 of second source or drain region extends downward to contact the contact structure 98 on the first source or drain region 34P). 
Regarding claim 6: Leobandung teaches the claim limitation of the integrated circuit structure of claim 1, on which this claim depends,
the first and second transistor device layers include non-planar transistor architecture, including one or more of a semiconductor fin, nanowire, and/or nanoribbon (Col. 15, Lines 40-59: semiconductor fin).
Regarding claim 7: Leobandung teaches the claim limitation of the integrated circuit structure of claim 1, on which this claim depends,

the gate dielectrics comprise a high-k dielectric material (Col. 9, Lines 25-39Col. 14, Lines 42-63; both first gate dielectric 44 and second gate dielectric 74 are similar and are of high-K dielectric material). 
Regarding claim 8: Leobandung teaches the claim limitation of the integrated circuit structure of claim 1, on which this claim depends,
wherein the first semiconductor material of the first source or drain region comprises a group III-V semiconductor material (Col. 4, Lines 21-33), and 
the second semiconductor material of the second source or drain region comprises a group IV semiconductor material (Col 7, Lines 30-49).
Regarding claim 9: Leobandung teaches the claim limitation of the integrated circuit structure of claim 1, on which this claim depends,
 wherein first source or drain region comprises an n-type dopant (Col. 7, Lines 47-60), and the second source or drain region comprises a p-type dopant (Col. 13, Lines 35-44). 
Regarding independent claim 10: Leobandung teaches (e.g., Figs. 1-24) an integrated circuit device, comprising:

a first source or drain region (Col. 8, Lines 30-47 and Col. 12, Lines 2-10: region of first source or drain region in 34P/36) adjacent the first gate structure and comprising a first semiconductor material (first material 34P/36 of first source or drain region), and 
a first contact structure (Col. 16, Lines 48-52# 98) on the first source or drain region; 
a second transistor device layer (Col. 13, Lines 34-44: second transistor device layer including layer 64/66) including a second gate structure (Col. 14, Lines 50-63: #74/76), 
a second source or drain region (Col. 15, Lines 32-45: region #82/84) adjacent the second gate structure and comprising a second semiconductor material (Col. 15, Lines 32-45: second material of #82/84 of second source or drain region), and 
a second contact structure (Col. 16, Lines 27-31: 92); and 
wherein the first and second transistor device layers are arranged in a vertically stacked configuration (Col. 15, Lines 36-55: first and second transistor device layers are arranged in a vertically stacked configuration, Fig. 24), and 
the second contact structure passes through the second semiconductor material of the second source or drain region and contacts the first contact structure on the first source or drain region (Col. 16, Lines 27-31: 92).

Regarding claim 15: Leobandung teaches the claim limitation of the integrated circuit structure of claim 10, on which this claim depends,
wherein the first and second transistor device layers include non-planar transistor architecture, including one or more of a semiconductor fin, a nanowire, and/or a nanoribbon (Col. 15, Lines 40-59: semiconductor fin).
Regarding claim 16: Leobandung teaches the claim limitation of the integrated circuit structure of claim 10, on which this claim depends,
wherein the first and second gate structures each include a gate electrode and a gate dielectric between the gate electrode and a corresponding gated region (Col. 9, Lines 57-67 and Col. 15, Lines 53-67: first gate structure includes first gate dielectric 44 and first gate electrode 46; second gate structure includes second gate dielectric 74 and second gate electrode 76), 
wherein the gate dielectrics comprise a high-k dielectric material (Col. 9, Lines 25-39Col. 14, Lines 42-63; both first gate dielectric 44 and second gate dielectric 74 are similar and are of high-K dielectric material). 
Regarding claim 17: Leobandung teaches the claim limitation of the integrated circuit structure of claim 10, on which this claim depends,
wherein the first semiconductor material of the first source or drain region comprises a group III-V semiconductor material (Col. 4, Lines 21-33),
the second semiconductor material of the second source or drain region comprises a group IV semiconductor material (Col 7, Lines 30-49), 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US 9,997,413 B1) in view of Deligianni et al. (US 2011/0108803 A1).
Regarding claim 2: Leobandung teaches the claim limitation of the integrated circuit structure of claim 1, on which this claim depends.
Leobandung does not expressly teach that the integrated circuit structure 

Deligianni teaches (e.g. Figs. 5A-5P with stacked transistors, see stacked transistors shown in Fig. 6, [0105]) an integrated circuit structure, comprising a first transistor layer ([0091]: 512) and a contact structure ([0093]: 580) on a first source drain region ([0085]: nanowires 560 serving as the channel includes source/drain, 520 is a source/drain electrode), 
Deligianni further teach that
the integrated circuit further comprising an isolation wall ([0100]-[0101]: 590) within the first transistor device layer ([0091]: 512), 
the contact structure ([0093]: 580) on the first source or drain region ([0085]: nanowires 560 serving as the channel includes source/drain, 520 is a source/drain electrode) being laterally adjacent to the isolation wall (590), and/or an isolation wall within the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the isolation wall ([0028], [0030] and [0105]: isolation wall formed to separate transistors is disclosed; this applies for stacked device layers [0030]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Leobandung, the integrated circuit further comprising an isolation wall within the first transistor device layer, the contact 
Regarding claim 11: Leobandung teaches the claim limitation of the integrated circuit structure of claim 10, on which this claim depends.
Leobandung does not expressly teach that the integrated circuit structure
further comprises an isolation wall within the first transistor device layer, the first contact structure on the first source or drain region being laterally adjacent to the isolation wall, and/or an isolation wall within the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the isolation wall, such that the second semiconductor material is between the second contact structure and the isolation wall.
Deligianni teaches (e.g. Figs. 5A-5P with stacked transistors, see stacked transistors shown in Fig. 6, [0105]) an integrated circuit structure, comprising a first transistor layer ([0091]: 512) and a first contact structure ([0093]: 580) on a first source drain region ([0085]: nanowires 560 serving as the channel includes source/drain, 520 is a source/drain electrode) and a second contact structure ([0097]-[0098]: 580’), 
Deligianni further teach that
the integrated circuit further comprising an isolation wall ([0100]-[0101]: 590) within the first transistor device layer ([0091]: 512), 

It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Leobandung, the integrated circuit further comprising an isolation wall within the first transistor device layer, the first contact structure on the first source or drain region being laterally adjacent to the isolation wall, and/or an isolation wall within the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the isolation wall, such that the second semiconductor material is between the second contact structure and the isolation wall, as taught by Deligianni, for the benefit of reducing signal interference between adjacent transistors no the same level, and thus allow selectivity in operating the integrated circuit.

Claims 4-5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Leobandung (US 9,997,413 B1) in view of Greenlaw (US 2003/0129829 A1).
Regarding claim 4: Leobandung teaches the claim limitation of the integrated circuit structure of claim 1, on which this claim depends.
Leobandung does not expressly teach that the integrated circuit structure further comprises 
a bonding layer in the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the bonding layer. 
Greenlaw teaches (e.g., Figs. 5a-5e) an integrated circuit structure, comprising a second semiconductor material ([0073] and [0075]: 1103) and a source drain region ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077]).
a bonding layer ([0073] and [0075]: layer 1101 is a bonding layer, see [0051]-[0052]: bonding layer 101 used for upper device layer and bonding layer 207 used for lower device layer; [0077]: bonding layer process used in Figs. 5a-5e is similar to process used in Figs. 1a-1c) in the second transistor device layer ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077]), the second semiconductor material of the second source or drain region being laterally adjacent to the bonding layer ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077]; substrate 1103 including source drain region is laterally adjacent to the bonding layer 1101).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Leobandung, the integrated circuit 
Regarding claim 5: Leobandung teaches the claim limitation of the integrated circuit structure of claim 1, on which this claim depends.
 wherein the contact structure on the first source or drain region is a first contact structure (98), 
Leobandung does not expressly teach
the integrated circuit structure further comprising a second contact structure on an upper surface of the second source or drain region.
Greenlaw teaches (e.g., Figs. 5a-5e) an integrated circuit structure, comprising a second semiconductor material ([0075]: 1103) and a second source or drain region ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077])
Greenlaw further teaches that 
the integrated circuit structure further comprising a second contact structure ([0079]: 1616) on an upper surface of the second source or drain region ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077]).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date to include in the device of Leobandung, the integrated circuit further comprising a second contact structure on an upper surface of the second source 
Regarding claim 13: Leobandung teaches the claim limitation of the integrated circuit structure of claim 10, on which this claim depends.
Leobandung does not expressly teach that the integrated circuit structure further comprises 
a bonding layer in the second transistor device layer, the second semiconductor material of the second source or drain region being laterally adjacent to the bonding layer.
Greenlaw teaches (e.g., Figs. 5a-5e) an integrated circuit structure, comprising a second semiconductor material ([0073] and [0075]: 1103) and a source drain region ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077]).
a bonding layer ([0073] and [0075]: layer 1101 is a bonding layer, see [0051]-[0052]: bonding layer 101 used for upper device layer and bonding layer 207 used for lower device layer; [0077]: bonding layer process used in Figs. 5a-5e is similar to process used in Figs. 1a-1c) in the second transistor device layer ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077]), the second semiconductor material of the second source or drain region being laterally adjacent to the bonding layer ([0073] and [0075]: source/drain region inherently within the substrate of a transistor, [0037] and [0068] similar device as Figs. 5a-5e, [0077]; substrate 1103 including source drain region is laterally adjacent to the bonding layer 1101).
. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 6-9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim claims 1-20 of copending Application No.  16024076 (reference application) with PGPub US 2020/0006330 A1 to Lilak et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending Application renders obvious the instant Application.


Regarding independent claim 1: Lilak teaches (e.g., Claims 1-20) an integrated circuit structure, comprising:
a first transistor device layer including a first gate structure, a first source or drain region adjacent the first gate structure and comprising a first semiconductor material, and a contact structure on the first source or drain region (Claim 1, Lines 1-10, source drain region inherently present in a transistor device); and 
a second transistor device layer including a second gate structure, and a second source or drain region adjacent the second gate structure and comprising a second semiconductor material (Claim 1, Lines 11-13; source drain region inherently present in a transistor device); 
wherein the first and second transistor device layers are arranged in a vertically stacked configuration, and the second semiconductor material of the second source or drain region extends downward to contact the contact structure on the first source or drain region (Claim 1, Lines 11-18). 
Regarding claim 6. Lilak teaches the claim limitation of the integrated circuit structure of claim 1, on which this claim depends, 
wherein the first and second transistor device layers include non-planar transistor architecture, including one or more of a semiconductor fin, nanowire, and/or nanoribbon (Claim 4).
Regarding claim 7: Lilak teaches the claim limitation of the integrated circuit structure of claim 1, on which this claim depends, 
wherein the first and second gate structures each include a gate electrode and a gate dielectric between the gate electrode and a corresponding gated region, and wherein the gate dielectrics comprise a high-k dielectric material (Claim 7). 
Regarding claim 8: Lilak teaches the claim limitation of the integrated circuit structure of claim 1, on which this claim depends, 
wherein the first semiconductor material of the first source or drain region comprises a group III-V semiconductor material, and the second semiconductor material of the second source or drain region comprises a group IV semiconductor material (Claim 11).
Regarding claim 9: Lilak teaches the claim limitation of the integrated circuit structure of claim 1, on which this claim depends, 
 wherein first source or drain region comprises an n-type dopant, and the second source or drain region comprises a p-type dopant (Claim 1, obvious to try to make the first and second source drain regions complementary; with one region n-type and the other region p-type). 

Allowable Subject Matter
Claims 3, 12, 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 3: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an  integrated circuit structure comprising:
“wherein one or both of the isolation walls within the first and second transistor device layers comprises one or more first insulator materials that provide etch selectivity with respect to a second insulator material adjacent to the one or both of the isolation walls”. 

Regarding claim 12: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an  integrated circuit structure comprising:
 “wherein one or both of the isolation walls within the first and second transistor device layers comprises one or more first insulator materials that provide etch selectivity with respect to a second insulator material adjacent to the one or both of the isolation walls”. 

Regarding claim 14: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an  integrated circuit structure comprising:
“a void or air gap laterally adjacent to the second contact structure and under the second semiconductor material of the second source or drain region”. 

Regarding claim 18. the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, an  integrated circuit structure comprising:
“further comprising a spacer material above the second semiconductor material of the second source or drain region, 
wherein a boundary of the spacer material is collinear with a boundary of the second semiconductor material of the second source or drain region”.

Claims 19-20 depend from claim 18 and therefore, are allowed for the same reason as claim 18.

Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 10 Applicant stated that Leobandung does not teach the limitation “the second source or drain region extends downward to contact the contact structure on the first source or drain region.”
Examiner respectfully, disagree with Applicant’s interpretation of the claimed limitation.
It is Examiner’s understanding that Applicant’s conclusion was based on the fact that there are intervening layers between the second source or drain region extending downward and the contact structure.

Moreover, Applicant’s own specification clarifies that two layers or structures claimed as being in contact includes layers or structures that have intervening layers between the layers or the structures, unless specifically claiming a direct contact; see Application 16/024058 Paragraph [0073] and [0076], quoted below:
[0073]  … Note in some embodiments the first contact structure directly contacts the isolation wall, while in others there may be one or more relatively thin intervening layers between the first contact structure and the isolation wall, such that the first contact structure does not directly contact the isolation wall but is still relatively close (e.g., within 10 nm, or within 5 nm, or within 2 nm of the isolation wall). Recall that the first contact structure itself may include multiple layers (e.g., plug, liner, and/or barrier Layers), and the noted intervening layers may be in addition to those contact structure layers, such as in the example case where the first contact structure includes a plug and liner, and there is spacer material is between the liner of the first contact structure and isolation wall.
[0076] …. Note in some embodiments the second semiconductor material of the second source or drain region directly contacts the bonding layer, while in others there may be one or more relatively thin intervening layers between the second semiconductor material and the bonding layer, such that the second semiconductor material does not directly contact the bonding layer but is still In the latter case, note that the one or more intervening layers may be, for example, part of an overall source/drain region structure that further includes the second semiconductor material, such as the example case where the one or more intervening layers include, for instance, a liner or capping layer that extends between the second semiconductor material and the bonding layer.

Therefore, if Applicant wishes that the claims 1 and 10 excludes intervening layers and require “direct contact”, then the limitation “the second source or drain region extends downward to contact the contact structure on the first source or drain region” must be amended to include a reference to a direct contact.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826